BARKDULL, Judge.
Appellant, plaintiff in the trial court, seeks review of certain orders which resulted in summary judgments in favor of the appellees, Bingal Construction Company and Schenley Distillers, Inc. The cause is still pending in the trial court against the remaining appellees, and will not be affected by this opinion.
The initial action was to recover by a sub-tenant for alleged faulty repairs to the premises. The appellee, Bingal Construction Company, was the original lessor and the appellee, Schenley Distillers, Inc., was the original lessee. Subsequent to Bingal conveying its fee title to the appellees, David A. Davis, Ida Davis, and Harry Markow, the basic lessee [Schenley] sub-leased a portion of the premises to the appellant and thereafter the alleged faulty repairs were made and, because of such, certain of the appellant’s chattels were damaged. The principal thrust against the original lessor is that it could not divest itself of its obligation to repair by transferring the fee and reversionary interest.
We hold, in accordance with the general authorities, that upon a fee owner conveying its reversionary interest in land subject to an outstanding leasehold [with nothing in the lease to the contrary] he is relieved of any obligation to repair defects which occur subsequent to the transfer, as this is a covenant that runs with the land and becomes the obligation of the new fee owner. See: 32 Am.Jur., Landlord and Tenant, § 716; 51 C.J.S. Landlord and Tenant § 368 (d) (2) (b), page 1090; Bennett, Law of Landlord and Tenant, § 246; Vol. 2, Powell on Real Property, § 246 [2], page 372.95; Vol. 3A, Thompson on Real Property, 1959 Replacement, § 1232, page 166.
The other points raised have been examined and found to be without merit. Therefore, the orders here under review be and the same are hereby affirmed.
Affirmed.